DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. 
Response to Arguments
Applicant argues in the response filed 09/04/2020 that the presence of the curable liquid adhesive composition contained within the application, with respect to claim 43, would be readily understood by one of ordinary skill in the art and therefore the 112 indefinite rejection be withdrawn. However, the inventive entity of independent claim 26 is “a liquid applicator for holding and discharging a curable liquid adhesive composition”.  Therefore the scope is the subcombination of the “applicator” which can be used with the adhesive composition. The scope is not the combination of the applicator and the adhesive but just the applicator and therefore the adhesive cannot positively be recited. Claim 43 depends off of claim 26 and positively claims the adhesive composition and therefore renders the claim indefinite because the scope is indefinite. It is unclear if the scope is the system of the combination of the applicator and 
The applicant further argues that prior art Pettengil, Capozzi, and Spencer do not disclose groove formation extending along the tip to the distal end, is arcuate and formed in an interior wall of a bore extending through the tip to the distal end thereof. The rejection with respect to Pettengil and Capozzi have been withdrawn but the rejection with respect to Spencer has been maintained below. The bore is not further defined just that it extends to the distal end thereof. Therefore any formation that can be along or a part of a given bore that extends along the tip can read on the claims of record. Spencer will have a bore that will generally extend to the distal end, and there are grooves in walls of the bore. The grooves may not increase the cross sectional area of the bore but the bore does have a groove defined at the distal end. Further limitations with respect to the relationship between the bore and groove are needed to overcome the prior art of record. 
A new rejection with respect to Steffen has been made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the applicator as claimed in claim 26 charged with the curable liquid adhesive composition” in lines 1-2. Claim 43 is dependent off of claim 26 which claims “A liquid applicator for holding and discharging a curable liquid adhesive composition”. Therefore the scope defined by inventive entity is the liquid applicator and not the system of the applicator and the adhesive. Claim 43 tries to positively claim the adhesive composition which makes the scope of the claim unclear if it is the combination of the applicator and the adhesive, or just the applicator usable with the adhesive. Therefore claims 43-45 are indefinite. Based on the scope of claim 26, the curable liquid adhesive composition should not positively be claimed in claim 43 and therefore will be regarded as a functional limitation; the applicator can hold and discharge the adhesive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 28, 29, 31, 33, 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0118580 to Spencer.

As to claim 28, Spencer discloses a plurality of said groove formations are provided (figure 5,6).
As to claim 29, Spencer discloses the groove formations have their longitudinal axis equiangularly spaced around the longitudinal axis of the tip (figure 5,6, paragraph 17).
As to claim 31, Spencer discloses the bore has an upstream section of constant cross-section (120) and a downstream section in which the groove formations are provided (figure 6).

As to claim 39, Spencer discloses the deliver is adapted to deliver successive droplets of curable liquid composition (paragraph 60, the device is capable of delivering successive droplets as the piston is pressed). 
As to claim 40, Spencer discloses a trigger mechanism (42) configured to effect the successive discharge of the droplets. 
As to claim 41, Spencer discloses an elongate cannula (32) through which the adhesive composition is discharged and at the end of which the tip is mounted (figure 3).
Claims 26, 28, 29, 31, 39, 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0216516 to Steffen.
As to claim 26, Steffen discloses a liquid applicator for holding and discharging a curable liquid adhesive composition (paragraph 25, 26, 39), the applicator comprising a receiver body (30, 60, figure 1, 9) for holding a curable liquid adhesive composition, a discharge tip (30) having a longitudinal axis and further having a distal end removed from the receiver body from which the curable liquid adhesive composition is discharged (figure 6, 7), a discharge mechanism (70, figure 9) for transferring curable liquid adhesive composition held by the applicator to the tip for discharge of the curable liquid adhesive composition, where the tip comprises an outlet section having at least one groove formation (32a1,32c1, figure 6, 7, paragraph 35) extending along the tip 
As to claim 28, Steffen discloses a plurality of said groove formations are provided (figure 6, 7, 32a1, 32c1).
As to claim 29, Steffen discloses the groove formations have their longitudinal axis equiangularly spaced around the longitudinal axis of the tip (figure 6, 7, the two grooves are equally spaced).
As to claim 31, Steffen discloses the bore has an upstream section with a contact cross-section and a down stream section in which said groove formation are provided (figure 7).
As to claim 39, Steffen discloses the deliver is adapted to deliver successive droplets of curable liquid composition (paragraph 38, the device is capable of delivering successive droplets as the piston is pressed). 
As to claim 41, Steffen discloses an elongate cannula (20) through which the curable liquid adhesive composition is discharged and at the end of which the tip is mounted (figure 1).
As to claim 42, Steffen discloses for use in a laparoscopic surgery (paragraph 3). The device can be used in a laparoscopic surgery. 
As to claim 43, Steffen discloses the device is charged with the curable liquid composition, wherein the applicator contains the curable liquid adhesive . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0118580 to Spencer in view of U.S. Patent Publication 2002/0176733 to Clark. 
As to claims 37, 38, Spencer discloses the device above but is silent about the low surface energy material of the tip. Spencer does disclose any suitable plastic material can be used (paragraph 64). 
. 
Claims 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0216516 to Steffen in view of U.S. Patent Publication 2002/0176733 to Clark. 
As to claims 37, 38, Steffen discloses the device above but is silent about the low surface energy material of the tip. 
Clark teaches a similar device where a tip comprises a low surface energy material, fluorinated polymer or an acetal plastic material (paragraph 83). Paragraph 83 lists the same materials as paragraph 14 of the present invention (low surface energy material). It would have been obvious to one of ordinary skill in the art before the effect filing date to have the tip of Steffen comprises the low surface energy material of Clark since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0216516 to Steffen in view of U.S. Patent 5,759,194 to Hammerslag 
As to claims 44, 45, Steffen teaches the device above but is silent about the type of the curable liquid adhesive composition.
Hammerslag teaches a similar device having a device charged with curable adhesive composition, a cyanoacrylate adhesive composition, a n-butyl cyanoacrylate (paragraph 81) for the purpose of using a suitable tissue adhesives for particular applications (col. 4 ll. 46-60). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the device of Steffen be used with the cyanoacrylate adhesive as taught by Hammerslag in order for using a suitable tissue adhesive for a particular application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,740,965 to Miyagi discloses a similar device readable, combinable, or capable of providing evidence on the grooves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771